After argument and the production of authorities, Judge Johnston decided that the execution was irregular. If there had been a cess at executis to a certain time, execution might have been taken out after that time without a sci.fa. but here-no certain time for the stay of execution is mentioned. The plaintiff might have taken it out the next moment after the entry : The entry makes no difference. If in the present case he can take out execution after the year, there is the same reason for his taking it oat after any length of time whatever.
Execution set aside.